Caton, C. J. To attempt to define the limit or extent of the law of conspiracy, as deducible from the English decisions, would be a difficult if not an impracticable task, and we shall not attempt it at the present time. We may safely assume that it is indictable to conspire to do an unlawful act by any means, and also that it is indictable to conspire to do any act by unlawful means. In the former case it is not necessary to set out the means used, while in the latter it is, as they must be shown to be unlawful. But the great uncertainty, if we may be allowed the expression, is as to what constitutes an unlawful end, to conspire to accomplish which, is indictable without regard to the means to be used in its accomplishment. And again, what means are unlawful to accomplish a purpose not in itself unlawful. As this indictment falls under the first class, we shall con-, fine ourselves to that. If the term unlawful means criminal, or an offense against the criminal law, and as such punishable, then the objection taken to this indictment is good, for seduction by our law is not indictable and punishable as a crime. But by the common law governing conspiracies the term is not so limited, and numerous cases are to be found where convictions have been sustained for conspiracy to do unlawful acts, although those acts are not punishable as crimes. Nor yet would it be quite safe to say that the term unlawful as here used includes every act which violates the legal rights of another, giving that other a right of action for a civil remedy. And we are not how prepared to say where the line can be safely drawn. It is sufficient for the- present case, to say that conspiracies to accomplish purposes which are not by law punishable as crimes, but which are unlawful as violative of the rights of individuals, and for which the civil law will afford a remedy to the injured party, and will at the same time and by the same process punish the offender for the wrong and outrage done to society, by giving exemplary damages, beyond the damages actually proved, have in numerous instances been sustained as common law offenses. The law does not punish criminally every unlawful act, although it may be a grievous offense to society. And in determining what sort of conspiracies may or may not be entered into without committing an offense punishable by the common law, regard must be had to the influence which the act if done, would actually have upon society, without confining the inquiry to the question whether the act might itself subject the offender to criminal punishment. And most prominent among the acts branded- as unlawful, although not punishable as crimes, is the very act, to accomplish which, this conspiracy is charged to have been entered into. It is more destructive of the happiness of individuals and of the well-being of society, than very many others which are punishable as crimes, and the law has ever favored its punishment by exemplary damages to the parent, guardian or master of the victim of seduction, although he is often regarded as the injured party by the merest technicality.- To say that it is innocent, or not a crime, for parties to band and conspire together to accomplish the destruction by seduction, of any young girl in the community, unless it can be shown that the means to be used are unlawful, and then hold that such unlawful means must of themselves be criminal and punishable as such, would be giving a legal sanction and encouragement to such conspiracies. Under such decisions the courts, instead of being the guardians of the peace and happiness and well-being of society, would lend their sanction to its worst enemies. If there be any act which should be regarded as unlawful in the sense of the law of conspiracy, but which is not punishable as a crime, it is this very act, and so it has been and ever should be regarded by the courts. We do not hesitate to hold, that a conspiracy to accomplish such an object as this, whether the means to be used be unlawful or criminal or not, is a crime at the common law, and that it is the duty of the courts to protect society against such conspiracies by their punishment. If the laws of the land will not afford such protection, then individuals will protect themselves by violence, for it is not in human nature to let such offenses go unpunished in some way. Counsel say, in argument, that if we sustain this conviction no man in community can repose in security. We answer, no man who will enter into a conspiracy to accomplish so nefarious a purpose as this, should be allowed to repose in security; and if parties who thus offend are allowed to do so, then innocent and useful members of society cannot. We hold that it was not necessary to show that the means to be used by the conspirators were unlawful or criminal. The objection that this being but a common law offense, is not punishable in this State, where we have a criminal code defining most criminal offenses and prescribing their punishment, is answered by the case of Johnson v. The People, 22 Ill. 314. It is there shown, that our criminal code prescribes punishment for offenses not enumerated, which can mean nothing but common law offenses, showing conclusively that it was not the intention of the legislature to repeal that portion of the common law by implication. We do not deem it necessary to review the instructions in detail. We have examined them and the questions made upon them, and find no error committed by the court in the instructions ; nor do we think that the verdict was unsustained by the proof. The judgment is affirmed. Judgment affirmed. Breese, J., dissents.